AFFIRM; and Opinion filed October 29, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00111-CR

                                 JOSEPH RIOS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-52354-W

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Fillmore and Stoddart
                                 Opinion by Justice Fillmore

       Joseph Rios waived a jury and pleaded guilty to aggravated robbery with a deadly

weapon, a firearm. See TEX. PENAL CODE ANN. § 29.03(a) (West 2011). The trial court assessed

punishment at twenty years’ imprisonment. On appeal, Rios’s attorney filed a brief in which he

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief

to Rios. We advised Rios of his right to file a pro se response, but he did not file a pro se
response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47

150111F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                      JUDGMENT


JOSEPH RIOS, Appellant                            Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00111-CR       V.                       F14-52354-W).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Chief Justice Wright and Justice Stoddart
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered October 29, 2015.




                                            -3-